          Case 2:17-cv-01470-APG-DJA Document 47 Filed 09/09/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 WELLS FARGO BANK, N.A.,                                   Case No.: 2:17-cv-01470-APG-DJA

 4          Plaintiff                                      Order for Dismissal or Status Report

 5 v.

 6 APOLLO DEVELOPMENTS, LLC, et al.,

 7          Defendants

 8         In plaintiff’s last status report, it indicated that upon entry of default judgment against

 9 those defendants with an interest in the property, it “anticipate[d] closing this litigation entirely.”

10 ECF No. 42. Default judgment was entered against defendants Apollo Developments, LLC and

11 Richard Bianco, trustee of the Richard Bianco Living Trust on September 3, 2020. ECF No. 45.

12         I THEREFORE ORDER that by September 23, 2020, plaintiff Wells Fargo Bank, N.A.

13 shall either voluntarily dismiss its claims against the remaining defendants or file a status report

14 regarding whether and how it intends to proceed against the remaining defendants. Failure to

15 respond by that date will result in dismissal of all remaining claims without prejudice.

16         DATED this 9th day of September, 2020.

17

18
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
19

20

21

22

23
